‘DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 38 and 39 are objected to because of the following informalities:  The terms “(a)”, “(b)”, “(c)” and “(d)” refer to different components in each claim .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 27-32, and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, ln 1 recites “A method of comprising:”, which renders the claim indefinite.  It is not clear what the claim is a method of.  The scope of the claim cannot be determined. 
While not a suggestion of claim language, in the interest of compact prosecution, all methods including application of the claimed fluid composition to a surface of an object, drying the fluid to form a thermal protective coating and testing and/or using the coated object is considered to read on the claim.   Claims 27-32, and 35-42 are ultimately dependent from claim 25.
Claim 25, recites the limitation “subjecting the object to transient, extreme-temperature excursion conditions, wherein the thermal protective coating protects the object against the transient, extreme-temperature excursion conditions”, which renders the claim indefinite.  It is not clear what is meant by “extreme-temperature excursion conditions”. The disclosure does not clearly define the phrase. The publication of the disclosure, US 2021/0355331 A1 (hereinafter 331), para [0083] does recite protection against transient, extreme-temperature excursion conditions up to approximately 3000 C.
Therefore, while not a suggestion of claim language, in the interest of compact prosecution, any thermal protective coatings that can be used in temperatures up to approximately 3000 C are considered to read on the claim. 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the fourth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 is drawn to a composition. However, parent claim 40 is drawn to a method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 25, 27-32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0027232 A1 to Walsh et al. (hereinafter Walsh).
Regarding claim 25, Walsh discloses a method of comprising: 
(a) selecting a fluid composition (coating composition with up to about 50 wt% solvent, para [0024]) comprising
(i) a solvent,
(ii)  a binder (para [0033]),
(iii) a multiplicity of solid particles (pigment),
(iv) a multiplicity of fibers, wherein the fibers are selected from the group consisting of hollow fibers, solid fibers, and combinations thereof (para [0033], the fibers are conventionally presumed hollow or solid), and
(v) a nanofoam (silica nanogel, para [0018]); and
(b) applying the fluid composition to a surface of an object (para [0012]) to form a thermal protective (heat resistant) coating on the surface (para [0036]-[0038]).
The reference does not expressly recite a drying step (c) to form the coating.  However, it would be obvious to one of ordinary skill in the art to dry the coating for use as a thermal protective coating.  The fluid coating would not provide thermal protection.
The reference is silent regarding the property limitation “(i) the thermal protective coating on the surface has a thermal diffusivity between about 1 x 10-4 cm/sec and about 1 cm2/sec”.  However, see MPEP 2112.01(I), which states that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The compositions and methods overlap. Therefore, one of ordinary skill in the art would expect overlapping properties including but not limited to thermal diffusivity, absent evidence to the contrary. 
Walsh further discloses (d) subjecting the object to transient, extreme-temperature excursion conditions by placing the coated objects in elevated temperatures (para [0037]).  Elevated temperatures fall within the range of up to 3000 C, as discussed above in para #3.  The thermal protective coating protects the object against the transient, extreme-temperature excursion conditions (provides resistance to deterioration from heat at elevated temperatures, para [0036]-[0037]).
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 27, Walsh discloses the method of claim 25, wherein the thermal protective coating protects the object in a manner selected from the group consisting of (i) protection from degradation of the surface, (ii) protection of internal materials from temperatures exceeding their functional purposes (protection at elevated temperatures, and (iii) combinations thereof (para [0037]).

Regarding claims 28 and 29, Walsh discloses the method of claim 27, wherein the thermal protective coating comprises both external (for airplanes) and internal protective coatings (steel joists with internal and external surfaces, para [0042]). It would also be obvious to one of ordinary skill to apply the coated to internal and external surfaces as needed. 

Regarding claim 30, Walsh discloses the method of claim 25, wherein (i) the object is selected from the group consisting of vehicles and components (para [0042]), and (ii) subjecting the object to transient, extreme-temperature excursion conditions comprises subjecting the object to flight (for airplanes, para [0042]) but does not expressly disclose hypersonic flight.  However, the coatings overlap and are made by overlapping methods and are therefore expected to protect the airplane when exposed to the same conditions, such as hypersonic flight, absent evidence to the contrary. 
This rejection is based on the interpretation set forth in para #3, above.

Regarding claim 31, Walsh discloses the method of claim 25, wherein the object is selected from a group comprising surfaces needing thermal protection under transient, extreme temperature excursion conditions (para [0015]).

Regarding claim 32, Walsh discloses the method of claim 25, wherein the fluid composition is applied to the surface by a process selected from a group that includes spraying (para [0043]).

Regarding claim 36, Walsh discloses the method of claim 25, wherein the step of drying comprises curing the fluid composition, when using UV cured resin as a binder (para [0021]).

Claims 35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh in view of US 2003/0215640 A1 to Ackerman et al. (hereinafter Ackerman).
Regarding claims 35 and 37, Walsh discloses the method of Claim 25.  Walsh further discloses that the liquid coating can be water based (para [0015]) but fails to expressly disclose wherein the step of drying or curing comprises drying the fluid
composition at a temperature between 40°C and 200°C or curing the fluid composition at a temperature between 40°C and 1000°C.
However, Ackerman does teach a sprayable (para [0039]) protective
insulation material (para [0017]) comprising an aerogel, an aqueous binder (para [0013]) and fibers (para [0020]) wherein the coating is dried or cured (para [0012]) at a temperature of 130 C (para [0044]), which falls within the instantly claimed ranges of between 40°C and 200°C and between 40°C and 1000°C. 
See MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’. One of ordinary skill in the art is expected to arrive at the optimal drying temperature for removing water from the fluid composition via routine experimentation.
Regarding claims 38 and 39, Walsh discloses the method of claim 25, wherein:
(a) the fluid composition comprises up to about 50 wt% of the solvent (para [0024]), which falls within the instantly claimed range of at most about 90 wt % of the solvent;
 (b) the fluid composition comprises about 20 to about 80 wt% binder (para [0022]), which overlaps the instantly claimed ranges of between about 5 wt % and about 80 wt % of the binder and between about 5 wt% and about 60 wt% binder.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
Walsh further discloses wherein (e) the composition comprises about 0.25 to about 6 wt% nanofoam (aerogel, para [0019]), which falls within the instantly claimed ranges of between about 0.1 wt % and about 80 wt % of the nanofoam and between about 0.1 wt% and about 40 wt% of the nanofoam.
The reference does not expressly disclose a full range for the (c) pigment
particles but does teach pigment present in amounts of 3.57 wt% in Table 2 and 15.09
wt% in Table 4 (para [0010]). Both of these amounts fall within the instantly claimed
ranges of at most about 80 wt% particles and at most 40 wt% particles. 
It would have been obvious to one of ordinary skill in the art to limit the amount of pigment particles to at most about 80 wt% to provide the desired color to the composition (Walsh, para [0033]) without compromising mechanical (Walsh, para [0033]) or thermal properties (Walsh, para [0037)).
Walsh does not expressly disclose the amount of fibers (d) in the
composition. 
However, Ackerman does teach a sprayable (para [0039]) protective
insulation material (para [0017]) comprising a mixture of an aerogel, an aqueous binder (para [0013]) and about 0.1 to about 50 wt% fibers (para [0020]) which falls within the
instantly claimed ranges of at most about 90 wt% fibers and at most about 70 wt% fibers. 
It would have been obvious to one of ordinary skill in the art to limit the amount of fibers to at most 90 wt% to provide a composition with the desired combination of mechanical strength and heat resistance (Walsh, para [0032] and [0037] and Ackerman, para [0023)).

Claims 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh in view of Ackerman and further in view of US 2007/0290392 A1 to Lawton.
 Regarding claims 40 and 41, Walsh in view of Ackerman discloses the method of Claim 38. Walsh further discloses wherein 
(a) the solvent is selected from the group consisting of organic solvents and water (para [0023]); 
(b) the binder is silicone (para [0021]); 
(c) the particles are titania particles (pigments, Table 4); 
(d) the fibers comprise carbon fibers (para [0033]); and
(e) the nanofoam is silica nanofoam, particularly silica aerogel (para [0018]). 
Walsh discloses a silicone binder (para [0021]) but neither Walsh nor Ackerman disclose RTV silicone binder, in particular.
However, Lawton does teach a composition used for thermal insulation (para [0002]) comprising an aerogel, a solvent (carrier), particles and a binder (para [0012]-[0015]) wherein RTV silicone is the preferred binder (para [0035).
It would have been obvious to one or ordinary skill in the art to employ the
conventional RTV silicone binder of Lawton to facilitate formation of an insulating material with the desired strength and thermal conductivity for insulation applications (Lawton, para [0026)).

Regarding claim 42, Walsh in view of Ackerman and Lawton discloses the fluidized composition of Claim 40.  Walsh discloses wherein the fibers are carbon fibers provided to increase strength (para [0032]) but fails to disclose wherein (i) the ceramic fibers comprise a material selected from the group consisting of silica, alumina, and silica-alumina.
 However, Ackerman does teach that the fibers comprise a material selected
from a group containing ceramic fibers and alumina fibers as obvious alternatives to
carbon fibers to increase strength (Ackerman, para [0020]). 
It would have been obvious to one of ordinary skill in the art to employ the alumina fibers of Ackerman as an obvious alternative to the carbon fibers of Walsh to provide the desired strength for the particular application in which the composition will be used (Walsh, para [0002] and [0032] and Ackerman, para ([0020]).
Walsh further discloses wherein (ii) the nanofoam is an aerogel (para [0018]) and teaches that other hydrophobic aerogels can be used (para [0020]) but fails to expressly disclose wherein (e) the aerogel comprises resorcinol-formaldehyde.
However, Ackerman does teach that the aerogel can be any aerogel selected from hydrophobic organic aerogels such as resorcinol-formaldehyde aerogels and metal oxide aerogels such as silica, titania or alumina aerogels (para [0008]). 
It would have been obvious to one of ordinary skill in the art to employ the hydrophobic resorcinol-formaldehyde aerogel of Ackerman as an obvious alternative to the hydrophobic silica aerogel of Walsh to provide an aerogel that is well-known and commercially available (Ackerman, para [0008]) and thereby facilitate formation of a material that is not only heat resistant but also provides protection from environmental factors such as humidity/moisture in the air (Walsh, para [0002] and Ackerman, para [0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0061396 A1 to White (solid thermal barrier tile).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/           Primary Examiner, Art Unit 1734